COWART, Judge.
Appellant and other tenants first appealed a partial summary judgment giving the appellee Housing Authority possession of leased premises. While that appeal was pending in this court the appealed judgment was stayed on the condition that the appellant pay her rent into the court registry. The appellant failed to pay as required and defended her failure on the ground that under her lease she was entitled to a rent reduction because of certain facts she considered a hardship. The trial court held against her contentions, vacated the stay order and entered a final judgment of eviction. This second appeal was taken from these later acts of the trial court.
In the meantime, this court has disposed of the first appeal by reversing the partial summary judgment and directing the eviction complaint be dismissed without prejudice. See Quinn v. Housing Authority of the City of Orlando, Florida, 385 So.2d 1167 (Fla. 5th DCA 1980).
The propriety of the trial court’s order vacating the order staying the Housing Authority’s right to possession pending the first appeal is now moot and because the final judgment of eviction is based on the *689defective eviction complaint and on the reversed partial summary judgment, it must also be
REVERSED.
DAUKSCH, C. J., and FRANK D. UP-CHURCH, Jr., J., concur.